DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The title is objected because it is not clear. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract recites “Aspects of the disclosure..”; hence it is objected and the applicant is reminded to use the above mentioned guidelines.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 3, 8- 11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (US 20150264348 A1) hereinafter Zou.
Regarding claim 1,
Zou teaches a method for video decoding in a decoder (techniques for encoding and decoding video content [0011][0014]; Fig. 13), comprising: 
determining, by a processor, a string vector for a current string in a current coding tree unit (CTU), the string vector pointing to a reference string for the current string (As will be explained in greater 
detail below, for 1D dictionary coding, a video encoder identifies a reference string of already coded pixels that matches pixels in a block that is currently being encoded.  The video encoder signals to a video decoder an offset for locating a start of the string and a run length to determine how many pixels follow the starting location.  Based on the offset and the run length, the video decoder identifies already decoded pixels and copies those pixels for use in a current block [0038][0058]; Figs. 3, 6, 9A, 9B); 
determining, by the processor, that the string vector satisfies a requirement for an allowance of a partial overlapping of the current string and the reference string (FIG. 9C shows an example where the reference pixels and the current pixels of the current run overlap.  In the example of FIG. 9C, pixels labeled "X" are reference pixels, and pixels labeled "Y" are pixels being predicted.  Pixels labeled "Z" are overlapping pixels that are both pixels being predicted and reference pixels.  The overlapping pixels are first predicted, then later used as reference pixels [0159]); and 
reconstructing, by the processor, the current string based on the reference string (Based on the offset and the run length, the video decoder identifies already decoded pixels and copies those pixels for use in a current block [0038][0058]; Figs. 3, 6, 9A, 9B).  
Regarding claim 2, 
Zou teaches all the features with respect to claim 1, as outlined above. 
Zou further teaches reconstructing a first portion of the current string before a reconstruction of a second portion of the current string (Pixels labeled "Z" are overlapping pixels that are both pixels being predicted and reference pixels.  The overlapping pixels are first predicted, then later used as reference pixels [0159]; Fig. 9C).

Regarding claim 3, 
Zou teaches all the features with respect to claim 2, as outlined above. 
Zou further teaches reconstructing the second portion of the current string based on the first portion of the current string (Pixels labeled "Z" are overlapping pixels that are both pixels being predicted and reference pixels.  The overlapping pixels are first predicted, then later used as reference pixels [0159]; Fig. 9C).

Regarding claim 8, 
Zou teaches all the features with respect to claim 1, as outlined above. 
Zou further teaches in response to the reference string overlaps with a sample row above the current CTU, a buffer storing samples in the sample row for a reconstruction of the current string (pixel reference buffer [0201][0202]; prediction from one or two or more CTB rows above the current CTB row as well as the current CTB row from the current slice may be enabled [0221]).  

Regarding claims [9-11, 16] “decoder” and [17-18] “CRM” are rejected under the same reasoning as claims [1-3, 8] “decoding method”, where Zou further teaches a decoder ([0011][0014]; Fig. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zou.
Regarding claim 4,
Zou teaches all the features with respect to claim 1, as outlined above. 
Zou further teaches determining that the string vector satisfies the requirement for the allowance of the partial overlapping of the current string and the reference string in response to at least one of a vertical component and a horizontal component of the string vector being negative (Alternatively or additionally, when indicating a reference picture being not the current picture is enabled, the offset value may be negative, meaning that the offset corresponds to a pixel that has a co-located position in the current frame which may be coded after the current matching string is coded [0208]. It is obvious to apply the same concept to indicate the “Z” pixels partially overlapped between the current string and the reference string [0159]; Fig. 9C).

Regarding claim 12 “decoder” is rejected under the same reasoning as claim 4 “decoding method”, where Zou further teaches a decoder ([0011][0014]; Fig. 13).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Li et al. (US 20170238001 A1) hereinafter Li.
Regarding claim 5,
Zou teaches all the features with respect to claim 1, as outlined above. 
Zou did not explicitly teach skipping constraints on the string vector in response to a satisfaction of allowance requirement for the of the reference string; and applying the constraints on the string vector in response to a failure to satisfy the allowance requirement for the of the reference string.  
Li teaches skipping constraints on the string vector in response to a satisfaction of the allowance requirement for the of the reference string (When WPP is enabled, the intra-picture estimator can determine displacements “e.g., for BV values in intra BC prediction or for offset values in intra SC prediction or intra LC prediction” consistent with constraints on locations of reference regions [0057]; If entropy_coding_sync_enabled_flag equals 1, WPP is enabled for the picture [0127]); and applying the constraints on the string vector in response to a failure to satisfy the allowance requirement for the of the reference string (When WPP is not enabled, the candidate reference blocks can be anywhere within the reconstructed content of the current picture “1410”. “Blocks are generally coded from left-to-right, then from top-to-bottom”. A candidate reference block can overlap with other candidate reference blocks, as shown for the candidate reference blocks indicated by the BVs “1443, 1444”. In some example implementations, a reference block is constrained to be within the same slice and tile as the current block. Such intra BC prediction does not use sample values in other slices or tiles. The location of a reference block may be subject to one or more other constraints, e.g., a constraint when WPP is enabled [0157][0167]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Li to the teachings of Zou. The motivation for such an addition would be to facilitate enabling/disabling of parallel processing modes (Li [0003][0057][0127][0157]).

Regarding claim 13 “decoder” is rejected under the same reasoning as claim 5 “decoding method”, where Zou further teaches a decoder ([0011][0014]; Fig. 13).

Claims 6-7, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Pang et al. (US 20150071357 A1) hereinafter Pang.
Regarding claim 6,
Zou teaches all the features with respect to claim 1, as outlined above. 
Zou further teaches wherein a horizontal scan order for strings is used reconstructing a first sample row of the current string (For each block, if a current block is coded with 1D dictionary, the each matching string run of the current block may follow the same traversing order which is raster scan order, namely horizontal scan. That is for example, starting from a first pixel in the current block, the run traverses horizontally. If the run is long enough, then the run traverses till the block boundary, and if the run is still longer, then the run goes to the first pixel of the next row in the current block [0150]); and reconstructing a second sample row of the current string based on the first sample row of the current string (To synchronize the current run and the reference run, when a current matching string run reaches the block boundary and goes to the first position of next row “column” of the current block, video encoder 20 and video decoder 30 also goes to the next row “column” to located its reference matching string run, with the same relative position [0155]).  
Zou did not explicitly teach determining that a vertical component of the string vector is negative.
Pang teaches determining that a vertical component of the string vector is negative (if only the video blocks above and/or to the left of the current video block are considered as candidate predictor blocks, sign bits may not be retained or transmitted because it may be pre-defined that all values of horizontal displacement component 112 and vertical displacement component 110 represent positive “or negative” values and indicate video blocks above and/or to the left of the current video block [0094]; and BV_y tends to be negative since pixels below the current CU “in the same column” have not been encoded/reconstructed [0099]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Pang to the teachings of Zou. The motivation for such an addition would be to achieve more accurate prediction of the current video block, thereby increasing coding efficiency (Pang [0025][0026]).

Regarding claim 7,
Zou teaches all the features with respect to claim 1, as outlined above. 
Zou further teach wherein a vertical scan order for strings is used; reconstructing a first sample column of the current string; and reconstructing a second sample column of the current string based on the first sample column of the current string (Video encoder 20 and video decoder 30 may be configured to process samples according to a processing order. In JCTVC-L0303, the samples within one clock are concatenated in a vertical direction. When samples of a first pixel have been processed/traversed, the samples in the next bottom pixel adjacent to the first pixel are processed/traversed. If the first pixel is already the in the block boundary, the next column of pixels may continue [0135]).  
Zou did not explicitly teach determining that a horizontal component of the string vector is negative. 
Pang teaches wherein a vertical scan order for strings is used, and determining that a horizontal component of the string vector is negative; reconstructing a first sample column of the current string; and reconstructing a second sample column of the current string based on the first sample column of the current string (if only the video blocks above and/or to the left of the current video block are considered as candidate predictor blocks, sign bits may not be retained or transmitted because it may be pre-defined that all values of horizontal displacement component 112 and vertical displacement component 110 represent positive “or negative” values and indicate video blocks above and/or to the left of the current video block [0094]; and BV_x tends to be negative since pixels on the right of the CU “in the same row” have not been encoded/reconstructed [0099]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Pang to the teachings of Zou. The motivation for such an addition would be to achieve more accurate prediction of the current video block, thereby increasing coding efficiency (Pang [0025][0026]).

Regarding claims [14- 15] “decoder” and [19-20] “CRM” are rejected under the same reasoning as claims [6-7] “decoding method”, where Zou further teaches a decoder ([0011][0014]; Fig. 13).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419